DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0115458 (hereinafter “Park”), and further in view of United States Patent Application Publication No. US 2012/0322330 (hereinafter “Takebe”).Regarding claims 1, 3, 5, and 7 	Park teaches sheath-core bicomponent fibers (composite fiber composed of a core and a shell formed around the core) and a fiber composite board using the same (composite board made of multiple composite fibers) (abstract and paragraph [0017]).  Park teaches the sheath-core bicomponent fibers is formed of a high-melting point core component and a low-melting point sheath component (paragraph [0029]), which corresponds to a melting temperature of the shell being lower than a melting temperature of the core.  Park teaches an embodiment where the core component may have a melting point of 160-270°C, which encompasses the claimed range, and the sheath component may have a melting point of 110-180°C, which encompasses the claimed range (paragraphs [0019] and [0053]).  Park teaches a polypropylene resin may be used as the core component for the sheath-core bicomponent fibers (paragraph [0052]), which corresponds to the core being made of a polypropylene homopolymer.   	Park teaches the composite board comprises a matrix layer (substrate) 2, surface layers (multiple composite layers) 1, 1-1, and an additional fibrous layer(s) (substrate(s)) attached to one surface or both surfaces of the monolayer, bilayer, or tri-layer structure in order to improve the functionality or strength of the structure, where each layer includes the bicomponent fibers disclosed therein (paragraphs [0063] and [0064]; and Figures 1 and 2), which corresponds to the composite board comprising multiple substrates and multiple composite layers which are arranged alternately with the substrates, each composite layer composed of the cores of the composite fibers and a sheath (coating body coating the cores), and the sheath (coating body) attached to the adjacent substrate, wherein the composite layer is made of the shell and the core. 	Park does not explicitly teach the sheath (shell) component is made of a polypropylene homopolymer. 	Takebe teaches core-sheath bicomponent composite fibers (paragraph [0021]).  Takebe teaches the core component and the sheath component each comprise polypropylene homopolymers comprising a high crystalline polypropylene component and a low crystalline polypropylene component (paragraphs [0056], [0059] and [0070]).  Takebe teaches the low crystalline polypropylene component has a melting point ranging from 0 – 120 °C, and the high crystalline polypropylene component has a melting point of 155 °C or more (paragraph [0031]).  Takebe teaches the core component has a larger high crystalline polypropylene component content relative to the sheath component (paragraphs [0059] and [0070]), which corresponds to the core component having a melting temperature which is higher than the sheath component.   	Park and Takebe are analogous inventions in the field of bicomponent fibers comprising a high melting point core material and a low melting point sheath (shell) material.  It would have been obvious to one skilled in the art at the time of the invention to modify the materials for the core and shell components of Park with the polypropylene materials having the different degrees of crystallinity of Takebe motivated by successfully practicing the invention of a bicomponent fiber comprising a core component and a shell component, where the core component has a melting point which is larger than the melting point of the shell component. 	Regarding the relative strengths between the core and shell, although the prior art does not explicitly disclose the strength of the shell being higher than the strength of the core, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Park and Takebe teaches a bicomponent fiber with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Response to Arguments
Applicant’s arguments, see pages 6-13, filed 19 April 2022, with respect to the rejections of: claims 1-4 under 35 USC 103 as being unpatentable over Park; and claims 5-8 under 35 USC 103 as being unpatentable over Pyzik, PDB, and Porter have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Park and Takebe, as detailed in the updated rejection of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 2015/0299918 teaches a core/sheath bicomponent fiber, where each of the sheath and core is made of a polypropylene homopolymer (paragraphs [0030], [0052] and [0088]), and the crystallinity of the polypropylene homopolymer can be adjusted to yield desired properties (paragraphs [0055] and [0056]). 	US 2015/0173975 teaches a core/sheath bicomponent fiber, where the core component includes a polypropylene homopolymer having a melting point higher than the melting point of the sheath component, where the sheath component also includes a polypropylene homopolymer (abstract; and paragraphs [0041] – [0053]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783